       Case 1:19-cv-06983-RA-SDA Document 60 Filed 03/25/21 Page 1 of 1

             LEE LITIGATION GROUP, PLLC
                            148 WEST 24TH STREET, 8TH FLOOR
                                  NEW YORK, NY 10011
                                   TEL: 212-465-1188
                                   FAX: 212-465-1181
                                INFO@LEELITIGATION.COM
WRITER’S DIRECT:      (212) 465-1188
                      cklee@leelitigation.com
                                                                                   March 24, 2021
Via ECF:
The Honorable Ronnie Abrams, U.S.D.J.
United States District Court
Southern District of New York
                                                                                   ϯͬϮϱͬϮϬϮϭ
40 Foley Square
New York, NY 10007

               Re:    Akeya Griffith et al v. Universal Protection Service, LLC, et al.
                      Case No. 19-cv-06983 - RA

Dear Judge Abrams:
        This firm represents Plaintiffs in the above-referenced matter. We write, jointly with
counsel for Defendants, to inform the Court that the parties have scheduled a mediation in this
matter for June 24, 2021. Accordingly, and to help facilitate the mediation process, the parties
respectfully request a stay until June 30, 2021 in the above-referenced action pending the
completion of parties’ scheduled settlement and mediation discussions.

        On March 1, 2021, Plaintiff filed an amended pleading. Defendants intend to file their
opposition by March 30, 2021. All other deadlines are requested to be adjourned pending a
status update to the Court by June 30, 2021.

       The parties thank the Court for its time on this matter.

Respectfully submitted,

/s/ CK Lee                     ZĞƋƵĞƐƚ'ZEd͘ĞĨĞŶĚĂŶƚƐƐŚĂůůƌĞƐƉŽŶĚƚŽWůĂŝŶƚŝĨĨΖƐ
CK Lee, Esq.                   ^ĞĐŽŶĚŵĞŶĚĞĚŽŵƉůĂŝŶƚďǇDĂƌĐŚϯϬ͕ϮϬϮϭ͖ĂůůŽƚŚĞƌ
                               ƉĞŶĚŝŶŐĚĞĂĚůŝŶĞƐĂƌĞĂĚũŽƵƌŶĞĚƐŝŶĞĚŝĞ͘dŚĞƉĂƌƚŝĞƐĂƌĞ
                               ĚŝƌĞĐƚĞĚƚŽĂƉƉĞĂƌĨŽƌĂƚĞůĞƉŚŽŶĞĐŽŶĨĞƌĞŶĐĞŽŶtĞĚŶĞƐĚĂǇ͕
                               :ƵŶĞϯϬ͕ϮϬϮϭ͕ĂƚϮ͗ϬϬƉ͘ŵ͘^dƚŽĚŝƐĐƵƐƐƚŚĞƐƚĂƚƵƐŽĨƚŚŝƐ
                               ĂĐƚŝŽŶ͘ƚƚŚĞƐĐŚĞĚƵůĞĚƚŝŵĞ͕ƚŚĞƉĂƌƚŝĞƐƐŚĂůůĞĂĐŚ
                               ƐĞƉĂƌĂƚĞůǇĐĂůů;ϴϴϴͿϮϳϴͲϬϮϵϲ;Žƌ;ϮϭϰͿϳϲϱͲϬϰϳϵͿĂŶĚĞŶƚĞƌ
                               ĂĐĐĞƐƐĐŽĚĞϲϰϴϵϳϰϱ͘dŚĞĐŽŶĨĞƌĞŶĐĞǁŝůůďĞĐĂŶĐĞůĞĚŝĨƚŚĞ
                               ŽƵƌƚŝƐŝŶĨŽƌŵĞĚƚŚĂƚƚŚĞĐĂƐĞŚĂƐƐĞƚƚůĞĚ͘^KKZZ͘
                               ĂƚĞĚ͗DĂƌĐŚϮϱ͕ϮϬϮϭ
